DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-12, 14, and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the telescopic arm" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It appears that the dependency of should be towards claim 2, however that would cause for claim 3 and 9 to be the same, and for there to be repeats of other claims. Claims 11, 14, and 17 are dependent on claim 3, and therefore also rejected. 
Claim 10 recites “wherein the mechanism comprises means for tilting the orientation of the reflector relative to the orientation of the feed array”. However claim 10 is dependent on claim 2, which states the mechanism comprises a telescopic arm. Therefore it is unclear as to how the mechanism can tilt the orientation of the reflector when it is just a telescopic arm. 
Claim 12 recites “wherein the mechanism comprises means for tilting the orientation of the reflector relative to the orientation of the feed array”. However claim 12 is dependent on claim 9, which is dependent on claim 2, which states the mechanism comprises a telescopic arm. Therefore it is unclear as to how the mechanism can tilt the orientation of the reflector when it is just a telescopic arm. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Hay et al. (US 2004/0108961, hereby referred as Hay).
Regarding claim 1, Rao teaches the following:
an array-fed reflector, AFR, antenna assembly comprising: 
an AFR antenna (figure 4) comprising: 
a feed array (elements 104/120/122, figures 1 and 4); and 
a reflector (element 102/408, figures 1 and 4, paragraph [0041]) ; and 
a mechanism (element 406, figure 4) for moving a position of the reflector relative to a position of the feed array such that a focal region of the reflector is movable with respect to the position of the feed array (paragraphs [0041]-[0042]).
Rao does not explicitly teach wherein the mechanism is arranged to move the position of the reflector relative to the position of the feed array such that the AFR antenna is configurable as a fully focused AFR, a fully defocused AFR, and a partially defocused AFR; wherein the shape of the reflector is such that the AFR antenna has multi-beam coverage.
However Rao does teach that the mechanism is arranged to move the position of the reflector relative to the position of the feed array (paragraphs [0041]-[0042]). Since the distance can be modified, depending on the distance between the feed array and the reflector, the AFR antenna can be configured as a fully focused AFR, a fully defocused AFR, and a partially defocused AFR.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the mechanism is arranged to move the position of the reflector relative to the position of the feed array such that the AFR antenna of Rao to be configurable as a fully focused AFR, a fully defocused AFR, and a partially defocused AFR as suggested by the teachings of Rao as altering the distance between the feed array and the reflector can be used to change the type of AFR antenna which can be used to alter the performance of the AFR antenna assembly to a desired performance mode.
Rao also teaches that the reflector is fed by a feed array (elements 104/120/122, figures 1 and 4), and therefore there would be multiple beams reflected from the reflector. 
Hay suggests the teachings of wherein the shape of the reflector is such that the AFR antenna has multi-beam coverage (paragraphs [0054]-[0056], figure 6).
It also would have been obvious to one of ordinary skill in the art before the effective filing date to have the shape of the reflector of Rao to be such that the AFR antenna has multi-beam coverage as suggested by the teachings of Rao and Hay in order reconfigure the shape of the reflector which can be used to adjust the AFR antenna assemblies parameters such as beam shape, gain, and sidelobes (Hay, paragraphs [0002], [0054]-[0056]).

Regarding claim 4, the combination of Rao and Hay as referred in claim 1 teaches the following:
wherein the mechanism comprises means for tilting the orientation of the reflector relative to the orientation of the feed array (Rao, paragraph [0042]).

Claims 2, 7, 9-10, 12, 16, 18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Hay et al. (US 2004/0108961, hereby referred as Hay), and further in view of Behroozi et al. (US 2014/0333491, hereby referred as Behroozi).
Regarding claim 2, the combination of Rao and Hay as referred in claim 1 teach the AFR antenna assembly with the exception for the following:
wherein the mechanism comprises a telescopic arm coupling the reflector to a feed array mount, such that the reflector is zoomable relative to the feed array.
Behroozi suggests the teachings of wherein the mechanism comprises a telescopic arm (“The linkage 440 may be a structure that is connected to one or both of the radiator 420 or the reflector 410 and includes adjustable elements, telescoping components…”, paragraph [0100]) coupling the reflector (element 410, figures 4C-D) to a feed mount (element 420, figures 4C-D), such that the reflector is zoomable relative to the feed array.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the mechanism of the combination of Rao and Hay to comprises a telescopic arm coupling the reflector to a feed array mount, such that the reflector is zoomable relative to the feed array as suggested by the teachings of Behroozi as using a telescopic arm is a known alternative technique from a handful number of technique to adjust the distance between a feed and a reflector to alter the resonant characteristics of the AFR antenna assembly (paragraph [0100]).

Regarding claim 7, the combination of Rao and Hay as referred in claim 1 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 1 (as explained in claim 1 above).
The combination of Rao and Hay does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of the combination of Rao and Hay to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Regarding claim 9, the combination of Rao, Hay, and Behroozi as referred in claim 2 teach the AFR antenna assembly without explicitly teaching the following:
wherein the reflector has a size configured based on a maximum distance between the reflector and the feed array provided by the telescopic arm.
However if the distance between the reflector and the feed array is adjustable, one would obviously design the reflector so that it would operate at all distances. The greater the distance, the larger the reflector would need to be in order to reflect the signals from the feed array, otherwise some signals would not reflect of the reflector, so the reflector would need to have a size that is based on the maximum distance. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the reflector of the combination of Rao, Hay, and Behroozi to have a size configured based on a maximum distance between the reflector and the feed array provided by the telescopic arm as the greater the distance, the larger the reflector would need to be in order to reflect the signals from the feed array, otherwise some signals would not reflect of the reflector, so the reflector would need to have a size that is based on the maximum distance.

Regarding claim 10, as best understood, the combination of Rao, Hay, and Behroozi as referred in claim 2 teaches the following:
wherein the mechanism comprises means for tilting the orientation of the reflector relative to the orientation of the feed array (Rao, paragraph [0042]).

Regarding claim 12, as best understood, the combination of Rao, Hay, and Behroozi as referred in claim 9 teaches the following:
wherein the mechanism comprises means for tilting the orientation of the reflector relative to the orientation of the feed array (Rao, paragraph [0042]).

Regarding claim 16, Rao as modified in claim 2 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 2 (as explained in claim 2 above).
Rao as modified does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Rao as modified to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Regarding claim 18, the combination of Rao and Hay as referred in claim 4 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 4 (as explained in claim 4 above).
The combination of Rao and Hay does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of the combination of Rao and Hay to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Regarding claim 20, Rao as modified in claim 9 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 9 (as explained in claim 9 above).
Rao as modified does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Rao as modified to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Regarding claim 21, Rao as modified in claim 10 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 10 (as explained in claim 10 above).
Rao as modified does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of Rao as modified to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Hay et al. (US 2004/0108961, hereby referred as Hay), and further in view of Scolamiero et al. (US 2012/0229355, hereby referred as Scolamiero).
Regarding claim 5, the combination of Rao and Hay as referred in claim 1 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface.
However Hay does suggests applying a shaping function to the surface of the reflector (paragraph [0055]).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao and Hay to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Hay and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Regarding claim 15, the combination of Rao and Hay as referred in claim 4 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface.
However Hay does suggests applying a shaping function to the surface of the reflector (paragraph [0055]).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao and Hay to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Hay and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Hay et al. (US 2004/0108961, hereby referred as Hay) and Behroozi et al. (US 2014/0333491, hereby referred as Behroozi), and further in view of Scolamiero et al. (US 2012/0229355, hereby referred as Scolamiero).
Regarding claim 8, the combination of Rao, Hay, and Behroozi as referred in claim 7 teach the AFR antenna assembly with the exception for the following:
further comprising: optimisation means for determining an optimum shaping function for the surface of the reflector based on the relative position of the reflector and the feed array.
However Hay does suggests optimisation means for determining an optimum shaping function for the surface of the reflector (paragraph [0055]).
Scolamiero also suggests the teachings of optimisation means for determining an optimum shaping function for the surface of the reflector (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao, Hay, and Behroozi to an optimisation means for determining an optimum shaping function for the surface of the reflector based on the relative position of the reflector and the feed array as suggested by the teachings of Hay and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing, as different distances may require further modifications to the reflector (Scolamiero, paragraphs [0002] and [0030]).

Regarding claim 13, the combination of Rao, Hay, and Behroozi as referred in claim 2 teach the AFR antenna assembly with the exception for the following:
comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface.
However Hay does suggests applying a shaping function to the surface of the reflector (paragraph [0055]).
Scolamiero suggests the teachings of comprising means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the combination of Rao, Hay, and Behroozi to comprise a means for applying a shaping function to the surface of the reflector, wherein the means for applying a shaping function comprise one or more actuators coupled to one or more movable sections of the reflector surface as suggested by the teachings of Hay and Scolamiero in order to reconfigure the shape of the reflector which can be used to adjust the antenna assemblies parameters such as beam shape, contour and pointing (Scolamiero, paragraphs [0002] and [0030]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2004/0189538, hereby referred as Rao) in view of Hay et al. (US 2004/0108961, hereby referred as Hay) and Scolamiero et al. (US 2012/0229355, hereby referred as Scolamiero), and further in view of Behroozi et al. (US 2014/0333491, hereby referred as Behroozi).
Regarding claim 19, the combination of Rao, Hay, and Scolamiero as referred in claim 5 teaches the following:
a system comprising (Rao, element 400, figure 4): an AFR antenna assembly according to claim 5 (as explained in claim 5 above).
The combination of Rao, Hay, and Scolamiero does not explicitly teach a control means for receiving a signal from a ground station for controlling driving of the mechanism.
Behroozi suggests the teachings of a control means for receiving a signal from a ground station for controlling driving of the mechanism (paragraph [0106]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the system of the combination of Rao, Hay, and Scolamiero to include a control means for receiving a signal from a ground station for controlling driving of the mechanism as suggested by the teachings of Behroozi in order to adjust the distance between the reflector and the feed array so that the system would produce a desired performance when communicating with ground station antennas (paragraph [0106]-[0107]). 

Additional Comments 
Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AB SALAM ALKASSIM JR/Primary Examiner, Art Unit 2845